--------------------------------------------------------------------------------


PATENT AND TECHNOLOGY LICENSE AGREEMENT


This Patent and Technology License Agreement ("License Agreement") is entered
into and effective as of the 9th day of March, 2006 (the "Effective Date"), by
and between INTERNATIONAL RECTIFIER CORPORATION, a company organized under the
laws of the State of Delaware ("IR"), and APA Enterprises, Inc., a company
organized under the laws of the State of Minnesota ("APA"). IR and APA each may
be referred to herein as a "Party" and collectively as the "Parties."


WHEREAS, IR and APA are parties to that certain Asset Purchase Agreement, dated
as of March 9, 2006, pursuant to which APA sold to IR certain assets, including
without limitation certain patents and technology relating to the development
and production of products utilizing Gallium Nitride ("GaN").


WHEREAS, APA desires to obtain a license to such patents and technology to
design, develop, make, have made, market, sell and service products for
applications greater than 1.0 GHz and desires to share the value of any benefit
attributable to certain licenses IR may grant to a third party.


WHEREAS, IR is prepared to cause such technology and patents to be licensed to
APA and share revenue upon the terms and conditions set forth herein.


NOW, THEREFORE, the Parties agree as follows:


Article 1- Definitions


1.1   "Affiliate" means any person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with the person specified. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person, whether by contract or otherwise.


1.2   "Field of Use" means applications greater than 1.0 GHz.
 
1

--------------------------------------------------------------------------------


 
1.3   "Licensed Patents" means the patents and patent applications therefor
identified on Schedule A, attached hereto and made a part hereof.


1.4   "Licensed Technology" means the documented disclosures, know-how,
technical information, trade secrets and other intellectual property or rights
listed on Schedule B, attached hereto and made a part hereof.


1.5   "Licensed IP Rights" shall mean Licensed Patents and Licensed Technology.


1.6   "APA's IP Rights" means:


1.6.1   The patents and applications therefor (and patents which may issue on
such applications) covering APA's inventions applicable to the Licensed IP
Rights with respect to which the first application for a patent anywhere was
filed prior to the date of termination of this Agreement; and


1.6.2   Know-how, technical information, trade secrets and other intellectual
property or rights applicable to the Licensed IP Rights that APA develops or
acquires during the term of this Agreement.


1.7   "Licensed Products" means products that utilize the Licensed IP Rights
within the Field of Use.


Article 2 - Grants of Licenses


2.1   IR hereby grants to APA a fully paid, non-exclusive, non-transferable,
world-wide right and license to use the Licensed IP Rights within the Field of
Use to design, develop, make, have made, use, market, sell and service Licensed
Products manufactured by or for APA. The license granted herein does not include
the right to sublicense any third party, except that APA may grant a sublicense
to one or more of its Affiliates provided that such Affiliate agrees in writing
to comply with all of the provisions of this License Agreement.
 
2

--------------------------------------------------------------------------------


 
2.2   APA hereby grants to IR a non-exclusive, non-transferable, world-wide,
royalty-free right and license, with the right to sublicense to its Affiliates,
to use APA's IP Rights for any purpose. This provision shall survive the
termination or expiration of this Agreement.


2.3   APA hereby agrees not to assert or commence legal action against IR, or
against any Affiliate of IR, or against the vendees of any of them, for any
claim of infringement of any patents of any country of the world which are now
owned or which hereafter may be acquired by APA where such claim is based upon
the manufacture, use or sale by IR or its subsidiaries or their vendees of power
semiconductor products or devices.


2.4   Licensed Technology will be disclosed in the language, form and system of
measurements in which it is available at IR at the time of its disclosure to
APA. IR will not be obligated under this License Agreement to make up any
special drawings, specifications, translations, or other similar documents for
APA.


Article 3 - Representations; No Indemnification


3.1   Each Party represents that it has the right to license and to furnish to
the other Party the Licensed IP Rights or APA's IP Rights, as the case may be.


3.2   Neither Party makes any representation concerning the existence, scope or
validity of any of its patents.


3.3   Neither IR nor APA makes any representation or warranty as to the value or
utility of the Licensed IP Rights or APA's IP Rights licensed hereunder. Neither
IR nor APA makes any warranty that the use of the Licensed IP Rights or APA's IP
Rights does not infringe or will not cause infringement of any intellectual
property rights owned or controlled by any third party. Each Party understands
and agrees that neither IR nor APA makes any warranty that any manufacture, use,
offer for sale, sale or other disposal of Licensed Products will be free from
infringement of any third party intellectual property rights. Neither IR nor APA
makes any representation or warranty, expressed or implied, statutory or
otherwise, and each Party expressly disclaims implied warranties of
merchantability, fitness for a particular purpose and non-infringement, and any
equivalents under the laws of any jurisdictions that might arise from any
activities or information disclosures relating to this License Agreement.
 
3

--------------------------------------------------------------------------------


 
3.4   Notwithstanding the foregoing, APA agrees to hold IR harmless from and
against any third party claims, including infringement claims, asserted, against
IR arising directly or indirectly from (a) APA's failure to properly use the
Licensed Technology; (b) APA's modification of the Licensed Technology; or (c)
use of the Licensed Technology in combination with information not supplied by
IR.


Article 4 - United States Government Export Administration Regulations


4.1   APA hereby gives to IR its written assurance that it will comply with all
applicable export laws and regulations, including but not limited to, the export
control laws and regulations of the United States.


Article 5 - Third Party Licensing


5.1   Upon the request of APA, IR shall use reasonable commercial efforts to
negotiate and enter into a licensing agreement with one or more of the third
parties listed in Schedule C on terms and conditions acceptable to IR. Such
licensing agreement shall allow the third party to use the Licensed IP Rights
within the Field of Use to design, develop, make, use, market, sell and service
Licensed Products for APA or in a joint venture with APA.


Article 6 - Confidentiality


6.1   Confidential information which either Party discloses to the other Party
hereunder shall remain the property of the disclosing Party. If disclosed in
written form, it shall be identified as confidential information by an
appropriate legend. If disclosed orally or visually, it shall be identified as
confidential information at the time of disclosure and shall be confirmed by
written outline mailed to the other Party by registered or certified mail,
return receipt requested, within thirty (30) days of the original disclosure.
For a period of ten (10) years from the date of first receipt thereof, the
receiving Party shall:


6.1.1   Treat all such information in the same manner as it treats its own
confidential information, in any event exercising reasonable precautions to
prevent the disclosure of such information to others; and


6.1.2   Use such information only for the purposes set forth herein.
 
4

--------------------------------------------------------------------------------


 
6.2   The foregoing commitments shall impose no obligation with respect to any
information which:


6.2.1   Is now or hereafter becomes, through no act or failure to act on the
part of the receiving Party, part of the public domain;


6.2.2   Is hereafter furnished to the receiving Party by a third party as a
matter of right and without restriction on disclosure;


6.2.3   Is supplied by the disclosing Party to a third party without restrictive
obligations similar to those imposed herein; or


6.2.4   Is independently developed by or for the receiving Party.


Article 7 - Term and Termination


7.1   This License Agreement shall become effective on the Effective Date.


7.2   Unless sooner terminated in accordance with the provisions of this Article
7, or by operation of law or otherwise, this License Agreement shall terminate
on the date that the last of the Licensed Patents expires.


7.3   This License Agreement shall be subject to termination by IR upon written
notice to APA in the event that, in IR's reasonable judgment:


7.3.1   Such termination is necessary to comply with any order, decree or
request of any court of competent jurisdiction or any competent governmental
authority or any department or agency thereof; or


7.3.2   Normal conduct of the business of APA as an ongoing enterprise ceases or
is substantially altered as a consequence of any action taken by governmental,
judicial, or any other authority; or


7.3.3   APA fails or becomes substantially unable to perform any of its material
obligations or undertakings under this License Agreement, or violates any
material right or license granted to it by IR hereunder, and the default,
inability, or violation is not corrected within thirty (30) days after written
notice from IR specifying the nature of such default, inability, or violation;
or
 
5

--------------------------------------------------------------------------------


 
7.3.4   APA makes any use or disclosure of Licensed IP Rights not authorized by
this License Agreement.


7.4   In the event that either Party becomes bankrupt or insolvent, or makes an
assignment for the benefit of creditors, or a receiver is appointed for it, or
it otherwise takes advantage of any insolvency law, the other Party may
terminate this License Agreement upon one (1) day's written notice.


7.5   Upon termination of this License Agreement prior to the full term hereof,
all rights granted and obligations undertaken hereunder with respect to this
License Agreement shall terminate forthwith except:


7.5.1   Unless this License Agreement is terminated by IR pursuant to Sections
7.3.3, 7.3.4 or 7.4, APA may continue to use the Licensed IP Rights to fulfill
its obligations under contracts with customers in effect on the date APA
received notice of termination, provided that APA, within thirty (30) days of
the termination date, provides written notice of each such contract to IR,
including the identity of the customer and the Licensed Products, and the
expected date of expiration or termination of such contract;


7.5.2   The provisions of Sections 2.3, 3.4, 4.1, Article 5, Article 6, and
Sections 10.9 and 10.10 shall survive termination of this Agreement.


7.6   Upon expiration of the full term of this License Agreement, APA shall have
a fully paid non-exclusive license, with no right to sublicense, except to one
or more of its Affiliates, to use the Licensed IP Rights to make, use and sell
Licensed Products.


7.7   Expiration or termination of this License Agreement or termination of the
licenses granted herein shall not relieve either Party of any liability or
obligations accruing as of the effective date of such expiration or termination.
 
6

--------------------------------------------------------------------------------


 
Article 8- General Limitations


8.1   The obligations and rights of the Parties under this License Agreement
shall be subject to the following:


8.1.1   Neither Party shall be obligated to disclose any proprietary information
of a third party without the consent of such third party or any information the
furnishing of which would require the payment of consideration to a third party,
other than an employee of the Party furnishing such information;


8.1.2   Neither Party shall be obligated to disclose any information which the
laws and regulations of any government which has jurisdiction over such matters
do not permit to be disclosed; and


8.1.3   Neither Party shall be obligated to take any action which would violate
the laws, regulations or requirements of any government or any agency thereof
which has jurisdiction over such matters.


Article 9 - Third Party Revenue


9.1   If, during the term of this License Agreement, IR grants a license to use
the Licensed IP Rights in the Field of Use to any third party, IR shall pay to
APA twenty-five percent (25%) of the Net Revenues received from such third party
during the term of this License Agreement. As used in this Section, "Net
Revenues" means all amounts received by IR in payment for such license less all
costs incurred by IR in connection with such license (including without
limitation all costs incurred in connection with the negotiation, implementation
and administration of such license), as determined by IR in its sole discretion.
Such payments shall be made to APA within thirty (30) days of IR's receipt of
the corresponding payment from the third party.


9.2    If, during the term of this License Agreement, IR receives a payment from
a third party by reason of such third party's infringement of the Licensed
Patents in the Field of Use (whether by reason of legal action, settlement or
otherwise), IR shall pay to APA twenty-five percent (25%) of the Net Recovery
received from such third party. As used in this Section, "Net Recovery" means
all amounts received by IR by reason of such third party's infringement of the
Licensed Patents in the Field of Use less all costs incurred by IR in connection
with obtaining such payment (including without limitation attorneys' fees and
fees of experts and accountants), as determined by IR in its sole discretion.
Such payments shall be made to APA within thirty (30) days of IR's receipt of
the corresponding payment from the third party.
 
7

--------------------------------------------------------------------------------


 
9.3   APA promptly shall inform IR in writing of any actual or suspected
infringement of any of the Licensed Patents of which APA becomes aware during
the term of this License Agreement.


Article 10 - Miscellaneous


10.1   Notices. All notices, requests and other communications hereunder must be
in writing and shall be deemed to have been duly given if delivered personally
or by facsimile transmission or mailed (first class postage prepaid) to the
other Party at the following addresses or facsimile numbers:


If to APA, to:


APA Enterprises, Inc.

2950 N.E. 84th Lane

Blaine, MN 55449

Facsimile No.: (763) 784-2038

Attn: President
 
If to IR, to:


International Rectifier Corporation
233 Kansas Street

El Segundo, CA 90245

Facsimile No.: (310) 726-8484

Attn: Executive Vice President and General Counsel
 
All such notices, requests and other communications shall be deemed given upon
receipt. Either Party from time to time may change its address, facsimile number
or other information for the purpose of notices to that Party by giving notice
specifying such change to the other Party.


10.2   Severability. If any provision of this License Agreement shall be held to
be illegal, invalid or unenforceable, and if the rights or obligations of a
Party hereunder will not be materially adversely affected thereby, the Parties
agree that such provision will be enforced to the maximum extent permissible so
as to effect the intent of the Parties, and the validity, legality and
enforceability of the remaining provisions of this License Agreement shall not
in any way be affected or impaired thereby. If necessary to effect the intent of
the Parties, the Parties will negotiate in good faith to amend this License
Agreement to replace the unenforceable language with enforceable language which
as closely as possible reflects such intent.
 
8

--------------------------------------------------------------------------------


 
10.3   Amendments. This License Agreement may be amended or modified only by a
written instrument signed by both Parties.


10.4   Waiver. Any waiver by a Party of an instance of the other Party's
noncompliance with any obligation or responsibility hereunder shall be in
writing and signed by the waiving Party and shall not be deemed a waiver of
other instances of the other Party's noncompliance hereunder.


10.5   No Assignment. This License Agreement shall be binding upon and inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the Parties. Nothing in this License Agreement shall confer any
rights upon any person other than the Parties and their respective successors
and permitted assigns. Neither Party may assign this License Agreement or its
rights hereunder to any person without the written consent of the other Party.
No assignment by either Party of this License Agreement or of any of such
Party's rights hereunder shall release such Party from any of its obligations
hereunder. Any attempted assignment of this License Agreement in violation of
this Section shall be void and of no effect.


10.6   Construction. This License Agreement has been negotiated by the Parties
and their respective counsel and shall be fairly interpreted in accordance with
its terms and without any strict construction in favor of or against either
Party.


10.7   No Agency. This License Agreement shall not constitute either Party as a
legal representative or agent of the other Party, nor shall a Party have the
right or authority to assume, create or incur any liability of any kind,
expressed or implied, against or in the name or on behalf of the other Party.
 
9

--------------------------------------------------------------------------------


 
10.8    Relationship of the Parties. Nothing in this License Agreement is
intended to, or shall be deemed to, create a partnership or joint venture
relationship between the Parties or any of their Affiliates for any purpose.


10.9    Governing Law. This License Agreement shall be governed by and construed
in accordance with the Laws of the State of California applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
law principles thereof.


10.10   Jurisdiction; Waiver of Jury Trial. The Parties hereby agree that any
action or proceeding arising out of or related to this License Agreement shall
be conducted only in the County of Los Angeles, California. Each Party hereby
irrevocably consents and submits to the exclusive personal jurisdiction of and
venue in the federal and state courts located in the County of Los Angeles,
California. Each Party hereby waives to the fullest extent permitted by
applicable Law, any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under or in connection with
this License Agreement or any transaction contemplated hereby. Each Party agrees
that service of any summons, complaint or other initial pleading made in the
manner provided for the giving of notices in Section 10.1 shall be effective
service in such action or proceeding. Nothing in this Section, however, shall
affect the right of a Party to serve such summons, complaint or initial pleading
in any other manner permitted by Law.


10.11   Counterparts. This License Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures were upon the same instrument, and all of which together shall
constitute one and the same instrument.


10.12   Entire Agreement. This License Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, both written
and oral, between the Parties with respect to the subject matter of this License
Agreement. Each Schedule referred to herein and attached hereto is an integral
part of this License Agreement and is incorporated herein by reference. No
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by either Party. Neither this
License Agreement nor any provision hereof is intended to confer any rights or
remedies upon any person other than the Parties hereto.
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have caused this License Agreement to be
executed by their duly authorized officers or representatives as of the date
first written above.


APA ENTERPRISES, INC.
 
INTERNATIONAL RECTIFIER CORPORATION
                             
By:
/s/ Anil K. Jain
 
By:
/s/ Alexander Lidow
 
Anil K. Jain
   
Alexander Lidow
 
CEO
   
CEO


11

--------------------------------------------------------------------------------



SCHEDULE A


LICENSED PATENTS


1.
United States patent 5,192,987 titled “High Electron mobility transistor with
GaN/AlGaN Heterojunction”
 

2.
United States patent 5,296,395 titled “Method of making a high electron mobility
transistor”
 

3.
United States patent application filed November 25 2002, claiming priority of
United States provisional application No. 60/428,856 titled “Super lattice
modification of overlying transistor”
 

 
12

--------------------------------------------------------------------------------



SCHEDULE B


LICENSED TECHNOLOGY


Limited solely to technology and intellectual property acquired by International
Rectifier from APA under the Asset Purchase Agreement dated March 9, 2006. A
complete description of the technology is provided in items (4) and (5) of
Schedule 1.1(a)(v) of the Asset Purchase Agreement.

13

--------------------------------------------------------------------------------



SCHEDULE C


APA THIRD PARTY LICENSING PROSPECTS


The following includes companies with whom APA Enterprises, Inc. intends to
work:


Company
 
Function
Transistors:
   
Eudyna
 
transistor supply
TriQuint
 
processing contract for devices
RFMD
 
processing of devices/transistor supply
     
Power Amplifiers:
   
Chelton Micro
 
PA/transistor design
Powerwave
   
NextNet
   
ADC
   

 
 
14

--------------------------------------------------------------------------------



